Citation Nr: 0945103	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-19 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service-connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and neighbors


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1976 to January 1980 and in the United States 
Air Force from May 1982 to December 1989 and from January 
2002 to June 2002.   The Veteran also had service in the Air 
National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Veteran presented testimony at a travel board hearing 
chaired by the undersigned Acting Veterans Law Judge in June 
2009.  A transcript of this hearing is associated with the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he developed a seizure disorder as a 
result of fall off a ladder and hitting his head in service 
or from immunization shots during service.  

Service treatment records are negative for any diagnosis or 
treatment for a seizure disorder.  The records do show that 
in June 2001 the Veteran fell from a ladder and struck his 
head while stationed in Saudi Arabia.  There was no nausea or 
vomiting and no dizziness or aura at the time.  According to 
witnesses, there was no loss of consciousness.  The examiner 
diagnosed a mild contusion and follow-up did not show any 
signs of neurologic deficits.   

A December 2004 private treatment record noted the Veteran 
reported an episode where he had lost consciousness a few 
days prior.  The examiner diagnosed the Veteran with 
peripheral neuropathy of unknown etiology with a possible 
component of dysautonomia or probable temporal lobe epilepsy.  
The examiner recommended an electroencephalogram (EEG), nerve 
conduction study and blood work and started the Veteran on 
Topamax.  He indicated that this would prevent the Veteran's 
headaches, help with his back pain and control the seizures 
and neuropathy.  

The Veteran's father reports in a June 2009 letter that the 
Veteran was suffering from attacks every 5 or 6 weeks, where 
he is often unconscious.  

The Veteran testified in his June 2009 hearing that he fell 
from a ladder during service and hit his head.  He also 
testified that one of his private physicians told him at one 
time that his seizure disorder was a result of either the 
fall or a vaccine or medication.  The Veteran indicated that 
he has been proscribed a number of different seizure 
medications, and most recently has been put on Dilantin.  He 
testified that during an episode he loses consciousness, his 
legs flop rapidly and he is paralyzed from the waist down.  
These episodes last about 4 days, but the first 24 hours he 
does not know where he is.   

VA treatment records from September 2009 show the Veteran was 
seen for episodes of "flopping of legs."  The 
impression/plan section shows that the Veteran felt better 
with Dilantin (which the Board notes is a drug used to treat 
seizures).  A seizure disorder notation is marked with a 
question mark.  The Veteran was instructed to continue 
Dilantin, get an EEG, take seizure precautions (including no 
driving), and follow-up in 6 months.   

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been provided a VA medical examination 
regarding the etiology or nature the claimed disability at 
issue in this appeal.  Currently, there is no competent 
medical opinion regarding whether the Veteran has a seizure 
disorder that is related to disease, injury, or event during 
his active military service. 

Although the service treatment records do not contain a 
diagnosis of a seizure disorder, the Veteran is competent to 
attest to his having received injections and falling off a 
ladder, and his service treatment records corroborate this.  
The Veteran is also competent to describe what his doctor 
told him.  As such his testimony can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  

Given the Veteran's reported symptoms, current "episodes," 
the fact he is taking anti-seizure medication and the 
documented fall in the service treatment records, the Board 
finds that a VA examination is needed so that a medical 
professional can review the entire medical record, consider a 
complete history, and provide an informed opinion as to 
whether the Veteran has a seizure disorder that is related to 
disease, injury, or event during his active military service.  
See 38 C.F.R. 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all of the Veteran's VA treatment 
records from November 2008 to the present.  

2.  Schedule the Veteran for a VA medical 
examination to determine whether he has a 
seizure disorder that is related to 
disease, injury, or event during his 
active military service.  The examiner 
should either diagnose a seizure disorder 
or rule it out as a diagnosis.  Any 
diagnostic testing deemed to be necessary 
by the examiner should be accomplished.  
If the examiner determines that the 
Veteran suffers from a seizure disorder, 
he or she should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that Veteran's seizure disorder is related 
to the Veteran's military service, 
including as a result from immunization 
shots/medication or from a fall the 
Veteran suffered during service where he 
hit his head.  The entire claims file must 
be made available to the designated 
examiner and reviewed, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All conclusions should be 
supported by a clear rationale consistent 
with the evidence of record.

3.  Once the above action has been 
completed, and after undertaking any 
additional development deemed to be 
necessary, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


